Citation Nr: 1228497	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  03-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from January 1977 to September 1992.  The Veteran also had subsequent service with the Air Force National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Boston, Massachusetts Department of Veterans' Affairs (VA) Regional Office (RO).

In a March 2006 decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in October 2007, pursuant to a Joint Motion for Remand to the Board, the Court remanded the case back to the Board on the basis that the Board's prior decision did not provide adequate reasons and bases for assigning weight to or discounting evidence.  

In May 2009, the Board remanded the Veteran's claim for additional development.

The Veteran does not appear to have a file within the Virtual VA paperless claims processing system.  


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Applicable Law
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the purposes of applying the laws administered by VA, impaired hearing is a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

Merits of the Claim
 
The Veteran claims to have hearing loss due to service.  He contends that he was exposed to noise during service, including as due to working in facilities located close to flight lines while in the Air Force.  

The Veteran's service treatment records document occasional reports of hearing difficulty and ear problems.  For example, in August 1977 the Veteran received a diagnosis of otitis media.  In an August 1989 record, an examiner noted that the Veteran complained of frequent difficulty with verbal communication and found him to have subjective hearing problems.  In an August 1989 audiogram report, an examiner found the Veteran to have mild hearing loss bilaterally.  In an August 23, 1989 record, an examiner found that the Veteran's decreased hearing might be secondary to Eustachian tube dysfunction.  In a September 1989 follow up report, an examiner noted rhinitis with Eustachian tube dysfunction and decreased hearing and found the Veteran to be objectively impaired.  In February 1990, an examiner again found the Veteran to have mild hearing loss.

In a March 1990 consultation report, an examiner noted the Veteran's past rhinitis and Eustachian tube dysfunction, and found the Veteran to have bilateral hearing to be within normal limits at that time, with the right ear being better than the left ear.

Following the Veteran's September 1992 discharge from service, the Veteran received a VA audio examination in October 1992.  The Veteran reported noise exposure during service, including working near the flight line performing inventory management and with computers.  He denied a history of ear disease.  The examination included audiometric testing

The threshold results, in decibels, were as follows: 





HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
10
5
5
9
LEFT
15
15
10
20
15

The October 1992 VA examiner found the Veteran to have achieved a score of 96 percent for word recognition for the right ear and a score of 100 percent for the left ear.   The examiner found the results to be within the VA definition of normal hearing.

The Veteran also received a general VA examination in October 1992, wherein the examiner noted that the Veteran had apparent slight hearing loss.

The Veteran also received an Air Force National Guard enlistment examination in July 1993.  The examination included audiometric testing

The threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
6000
RIGHT
20
5
5
0
45
LEFT
15
15
10
15
50

In his July 1993 report of medical history, the Veteran reported having ear trouble.  The examiner noted that the Veteran had hearing loss.  

In April 1993 the Veteran received another audiogram from the Air Force National Guard.  The threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
6000
RIGHT
25
10
20
10
30
LEFT
25
15
15
15
20

The Air Force National Guard examiner found the Veteran to meet H2 hearing standards and counseled the Veteran on hearing protection in noise heavy areas.

The Veteran received another audio VA examination in July 2005, which included a claims file review.  The Veteran again reported military noise exposure working near the flight line and in hangers with engine noise.  He denied acoustic trauma and occupational and recreational noise exposure.  

The Veteran received another audiogram.  The threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
15
10
25
16.25
LEFT
20
10
15
25
17.5

The examiner found the Veteran to have achieved a score of 100 percent for word recognition bilaterally.   The examiner found the Veteran to have clinically normal hearing bilaterally.  The examiner also noted that although outside the compensable range, the Veteran did have hearing loss at 8000 Hz.

The Veteran also received VA treatment for hearing loss.  For example, in an August 2005 VA medical record, the examiner noted that the Veteran complained of hearing loss.  The Veteran reported that he had received a VA compensation and pension examination and that the Veteran "had to guess" at that time.  The examiner noted that the Veteran had normal hearing, except for loss at the 8000 Hz level.  

The Veteran also submitted several uninterpreted private audiological reports, including from June 2006, November 2007, September 2008 and July 2009.  Those reports documented greater levels of hearing loss than those indicated by the July 2005 VA examiner.  The report findings included speech discrimination of: 86 percent bilaterally in June 2006, 76 percent for the right ear and 68 percent for the left ear in November 2007, 76 percent bilaterally in September 2008 report, 84 percent bilaterally in July 2009.  The audiograms also documented hearing loss in the moderate to profound levels.

In a September 2008 VA audiology consult note the VA medical provider noted that he performed distortion product otoacoustic emissions (DPOAE) testing on the Veteran.  The provider found the reduced findings of DPOAEs to be suggestive of outer hair cell dysfunction.  The provider found that although the Veteran's audiometric pure tone hearing thresholds were normal, the test findings were consistent with early cochlear dysfunction/destruction.  The provider also noted that the Veteran communicated better than speech scores indicated and found that thresholds and speech scores were likely elevated.  

The September 2008 VA medical provider noted audiogram threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
20
20
30
23.75
LEFT
15
15
15
25
17.5

The VA medical provider also found the Veteran to have achieved a score of 76 percent for the right ear and 72 percent for the left ear.

In a November 2008 VA otolaryngology outpatient note, the examiner noted reviewing the September 2008 audiogram.  The examiner found the Veteran to have bilateral sensorineural hearing loss.  

The Veteran received a VA ear disease examination in July 2009, by a physician, which included an indication that the examiner had reviewed VA medical records.  The Veteran reported that he first became aware of hearing loss in 1985 and that he had "a moderate level of hearing loss" that has been getting worse.  The Veteran reported noise exposure from working in offices located near airplanes.  Following service, the Veteran reported that he worked in computer manufacturing plants, but had not been exposed to heavy machinery.  The Veteran also denied significant exposure to recreation noise and injury to his ears or eardrums.  

The July 2009 VA examination physician found the Veteran's hearing problem to be somewhat difficult to assess.  The examiner noted a question of severe hearing loss, but that results of hearing testing differed markedly upon review.  The examiner recommended that the Veteran receive further audiological testing to resolve the discrepancy between the hearing tests.  

The July 2009 VA examination physician further noted that the Veteran had a history of significant noise exposure during active service, but was manifesting a rapid decrease in hearing, if prior test findings were accurate.  The examiner noted that if the Veteran has experienced a rapid worsening of hearing within the past year, then the examiner was unsure of whether such hearing loss would be related to prior noise exposure.  In such a situation, the examiner found that the Veteran would have "rapidly progressive bilateral symmetric sensorineural hearing loss impairment" that would require further diagnostic studies.  The examiner, however, also found that it would be difficult to determine the extent that any current hearing loss would be due to prior in-service noise exposure, but that the Veteran's history was suggestive of some hearing loss that might have been caused by noise exposure during active duty service.

The Veteran also received a VA audio examination in July 2009, which included a claims file review.  The Veteran again reported noise exposure in service from his proximity to flight lines and denied occupational and recreational noise, ear disease and trauma.  

The VA audiology examiner found threshold results, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
20
15
20
18.75
LEFT
25
15
20
25
21.25

The examiner found the Veteran to have achieved a score of 96 percent for word recognition for the right ear and a score of 98 percent for the left ear.   The examiner also found the Veteran to have clinically normal hearing bilaterally.  The examiner diagnosed the Veteran with hearing within normal limits from 250-6000 Hz, mild hearing loss at 8000 Hz and excellent speech recognition ability bilaterally.  The examiner also noted that as the Veteran's hearing was normal, no etiology opinion for hearing loss could be given.

The Veteran has also provided numerous statements wherein he has reported hearing loss in service, due to his proximity to the flight line in service.  He has also submitted lay statements from his fellow former servicemen and his wife wherein the statement providers support the Veteran's contentions of experiencing hearing loss and noise exposure in service.

The audio findings of record are not consistent and thus cause difficulty in determining whether the Veteran meets VA auditory threshold standards for impaired hearing under 38 C.F.R. § 3.385.  The VA medical records and VA examination findings generally document audiometric findings that do not indicate impaired hearing under 38 C.F.R. § 3.385.   The September 2008 VA medical provider, however, noted word recognition percentages that would indicate impaired hearing under 38 C.F.R. § 3.385, if the examiner used the Maryland CNC Test.  The September 2008 VA medical provider, however, did not clearly indicate whether such testing was used.  Additionally, the private audiograms, though uninterpreted, do generally indicate much more severe levels of hearing loss, including at levels meeting the standards for impaired hearing under 38 C.F.R. § 3.385 based on puretone testing. As such, the Board finds the evidence of record to be in relative equipoise as to whether the Veteran has a current hearing loss disability within VA standards.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that the Veteran has a current hearing loss disability under VA standards.

The Board also finds the evidence of record to be in relative equipoise as to whether the Veteran's bilateral hearing loss disability developed due to his in-service noise exposure.  Neither the July 2005 nor the July 2009 audio VA examiners provided opinions as to the etiology of the Veteran's claimed hearing loss.  Both examiners found the Veteran's hearing to be normal.  The July 2009 ear disease VA examination physician, however, found that given the Veteran's history of in-service noise exposure, some of the Veteran's hearing loss may have been caused by noise exposure during active duty service.  The Board also notes that the Veteran's service treatment records do include some complaints of hearing loss by the Veteran and findings of mild hearing loss by medical providers.  There is also lay evidence of record supportive of reports of decreased hearing in service.

Given the evidence of record and resolving any doubt in favor of the Veteran, the Board finds that the Veteran's current hearing loss developed due to service.  The Veteran's claims for service connection for hearing loss is granted.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


